PER CURIAM.
Appellant was the movant in a motion for relief pursuant to Fla.R.Crim.P. 3.850. This appeal is from a denial of the motion. The sole ground for relief presented to the trial court was that upon appellant’s guilty pleas he was sentenced on two counts which were *62facets of the same transaction. Count one charged a breaking and entering of a dwelling with the intent to commit a felony. Count two charged an assault with intent to commit murder in the first degree. The offenses were clearly subject to separate sentences. See State v. Ray, 331 So.2d 316 (Fla.1976).
Affirmed.